
	
		II
		110th CONGRESS
		1st Session
		S. 701
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  temporary oil profit fee and to use the proceeds of the fee collected to
		  provide a Strategic Energy Fund and expand certain energy tax incentives, and
		  for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)In
			 generalThis Act may be cited
			 as the Strategic Energy Fund Act of
			 2007.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Strategic Energy Fund
					Subtitle A—Establishment of Strategic Energy Fund
					Sec. 101. Strategic Energy Fund.
					Subtitle B—Incentives To accelerate biofuels
				availability
					Sec. 111. Modification of alternative fuel vehicle refueling
				property credit.
					Sec. 112. Extension of biodiesel income and excise tax
				credits.
					Sec. 113. Extension of ethanol income and excise tax
				credits.
					Sec. 114. Small ethanol producer credit expanded for producers
				of sucrose and cellulosic ethanol.
					Subtitle C—Incentives To deploy fuel-efficient
				vehicles
					Sec. 121. Expansion of number of new qualified hybrid and
				advanced lean burn technology vehicles eligible for full alternative motor
				vehicle tax credit.
					Sec. 122. Advanced technology motor vehicles manufacturing
				credit.
					Subtitle D—Incentives for clean power
					Sec. 131. Extension and modification of production tax credit
				for electricity produced from certain renewable resources.
					Sec. 132. Extension and modification of investment tax credit
				with respect to solar energy property and qualified fuel cell
				property.
					Sec. 133. Credit for wind energy systems.
					Sec. 134. Extension and expansion of qualifying advanced coal
				project credit.
					Sec. 135. Geological disposal of global warming
				pollutants.
					Subtitle E—Incentives for energy efficient
				buildings
					Sec. 141. Extension of energy efficient commercial buildings
				deduction.
					Sec. 142. Extension and expansion of new energy efficient home
				credit.
					Subtitle F—Clean energy research
					Sec. 151. Assistant Secretary for Advanced Energy Research,
				Technology Development, and Deployment.
					TITLE II—Realigning oil company incentives
					Subtitle A—Excess oil profits
					Sec. 201. Temporary oil profit fee.
					Subtitle B—Energy fairness for America
					Sec. 211. Elimination of deduction for intangible drilling and
				development costs for major oil companies.
					Sec. 212. Extension of election to expense certain
				refineries.
					Sec. 213. Elimination of amortization of geological and
				geophysical expenditures for major oil companies.
					Sec. 214. Modifications of foreign tax credit rules applicable
				to major oil companies which are dual capacity taxpayers.
					Sec. 215. Denial of deduction for income attributable to
				domestic production of oil, natural gas, or primary products
				thereof.
					Sec. 216. Elimination of enhanced oil recovery credit for major
				oil companies.
					Subtitle C—Protection and retention of value of publicly-owned
				energy resources
					Sec. 221. Price thresholds for royalty suspension
				provisions.
					Sec. 222. Clarification of authority to impose price thresholds
				for certain lease sales.
					Sec. 223. Eligibility for new leases and the transfer of
				leases; conservation of resources fees.
					Sec. 224. Repeal of certain taxpayer subsidized royalty relief
				for the oil and gas industry.
					Subtitle D—Reduction in incentives to guzzle gas
					Sec. 231. Reducing incentives to guzzle gas.
				
			IStrategic Energy
			 Fund
			AEstablishment of
			 Strategic Energy Fund
				101.Strategic
			 Energy Fund
					(a)In
			 generalSubchapter A of chapter 98 of the Internal Revenue Code
			 of 1986 (relating to trust fund code) is amended by adding at the end the
			 following new section:
						
							9511.Strategic
				Energy Fund
								(a)EstablishmentThere
				is established in the Treasury of the United States a trust fund to be known as
				the Strategic Energy Fund, consisting of such amounts as may be
				appropriated or credited to such Fund as provided in this section or section
				9602(b).
								(b)Transfers to
				Fund
									(1)In
				generalThere are hereby appropriated to the Strategic Energy
				Fund amounts equivalent to—
										(A)the fees received
				in the Treasury under section 5896, and
										(B)the revenues
				received in the Treasury resulting from the implementation of sections 221,
				222, and 223 of the Strategic Energy Fund Act
				of 2007.
										(2)LimitationThe
				aggregate amount appropriated under this subsection shall not exceed—
										(A)for purposes
				described in subsection (c)(1)(A)—
											(i)$1,000,000,000
				during fiscal year 2008, and
											(ii)$2,000,000,000
				during each of fiscal years 2009 through 2012,
											(B)for purposes
				described in subsection (c)(1)(B), a total of $3,500,000,000 for the fiscal
				year period 2008 through 2017, and
										(C)for purposes
				described in subsection (c)(1)(C), $2,500,000,000.
										(c)Expenditures
									(1)In
				generalAmounts in the Strategic Energy Fund shall be available,
				without further appropriation, to carry out—
										(A)the purposes
				authorized under section 151 of the Strategic
				Energy Fund Act of 2007,
										(B)projects under
				title XVII of the Energy Policy Act of 2005 that have a design capacity to
				produce, in the aggregate, 1,000,000,000 gallons of cellulosic biomass ethanol,
				without regard to section 1510(l) of the Energy Policy Act of 2005 (42 U.S.C.
				16501(l)), and
										(C)the grants under
				section 701 of the Clean Air Act.
										(2)Unexpended
				fundsAny funds that have not been expended by September 30,
				2017, shall be credited back to the general fund as miscellaneous tax
				receipts.
									.
					(b)Clerical
			 amendmentThe table of sections for such subchapter is amended by
			 adding at the end the following new item:
						
							
								Sec. 9511. Strategic Energy
				Fund.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
					BIncentives To
			 accelerate biofuels availability
				111.Modification
			 of alternative fuel vehicle refueling property credit
					(a)Increase in
			 credit amountSection 30C of the Internal Revenue Code of 1986
			 (relating to alternative fuel vehicle refueling property credit) is
			 amended—
						(1)by striking
			 30 percent in subsection (a) and inserting 50
			 percent, and
						(2)by striking
			 $30,000 in subsection (b)(1) and inserting
			 $50,000.
						(b)Credit allowed
			 for electric drive transportation propertyParagraph (1) of
			 section 30C(c) of the Internal Revenue Code of 1986 (relating to qualified
			 alternative fuel vehicle refueling property) is amended by striking ,
			 but only with respect to any fuel and inserting , except that in
			 the case of property described in paragraph (3)(A) thereof, only with respect
			 to fuels.
					(c)Extension of
			 creditSubsection (g) section 30C of the Internal Revenue Code of
			 1986 (relating to termination) is amended to read as follows:
						
							(g)Termination of
				availability of creditThis section shall not apply to property
				placed in service after the earlier of December 31, 2015, or the date after
				which more than 20,000 alternative refueling properties have been installed
				through use of this
				credit.
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					112.Extension of
			 biodiesel income and excise tax credits
					(a)In
			 generalSections 40A(g), 6426(c)(6), and 6427(e)(5)(B) of the
			 Internal Revenue Code of 1986 are each amended by striking December 31,
			 2008 and inserting December 31, 2015.
					(b)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2009.
					113.Extension of
			 ethanol income and excise tax credits
					(a)In
			 generalSections 40(e)(1)(A), 6426(b)(5), and 6427(e)(5)(A) of
			 the Internal Revenue Code of 1986 are each amended by striking December
			 31, 2010 and inserting December 31, 2012.
					(b)Conforming
			 amendmentSection 40(e)(1)(B) of the Internal Revenue Code of
			 1986 is amended by striking January 1, 2011 and inserting
			 January 1, 2013.
					(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2011.
					114.Small ethanol
			 producer credit expanded for producers of sucrose and cellulosic
			 ethanol
					(a)In
			 generalSubparagraph (C) of section 40(b)(4) of the Internal
			 Revenue Code of 1986 (relating to small ethanol producer credit) is amended by
			 inserting (30,000,000 gallons for any sucrose or cellulosic ethanol
			 producer) after 15,000,000 gallons.
					(b)Sucrose or
			 cellulosic ethanol producerSection 40(b)(4) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
						
							(E)Sucrose or
				cellulosic ethanol producer
								(i)In
				generalFor purposes of this paragraph, the term sucrose or
				cellulosic ethanol producer means a producer of ethanol using sucrose
				feedstock or a producer of cellulosic biomass ethanol (as defined in section
				168(l)(3)).
								(ii)Sucrose
				feedstockFor purposes of clause (i), the term sucrose
				feedstock means any raw sugar, refined sugar, or sugar equivalents
				(including juice and extract). Such term does not include any molasses, beet
				thick juice, or other similar products as determined by the
				Secretary.
								.
					(c)Conforming
			 amendments
						(1)Section 40(g)(2)
			 of the Internal Revenue Code of 1986 is amended by striking 15,000,000
			 gallon limitation and inserting 15,000,000 and 30,000,000 gallon
			 limitations.
						(2)Section
			 40(g)(5)(B) of such Code is amended by striking 15,000,000
			 gallons and inserting the gallon limitation under subsection
			 (b)(4)(C).
						(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					CIncentives To
			 deploy fuel-efficient vehicles
				121.Expansion of
			 number of new qualified hybrid and advanced lean burn technology vehicles
			 eligible for full alternative motor vehicle tax credit
					(a)In
			 generalParagraph (2) of
			 section 30B(f) of the Internal Revenue Code of 1986 (relating to phaseout) is
			 amended by striking 60,000 and inserting
			 250,000.
					(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the amendments made by section 1341(a) of the Energy Policy Act of
			 2005.
					122.Advanced technology motor vehicles
			 manufacturing credit
					(a)In generalSubpart B of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to foreign tax credit,
			 etc.) is amended by adding at the end the following new section:
						
							30D.Advanced technology motor vehicles
				manufacturing credit
								(a)Credit
				allowedThere shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to 35 percent of the qualified investment of an eligible
				taxpayer for such taxable year.
								(b)Qualified investmentFor purposes of this section—
									(1)In generalThe term qualified investment
				means, with respect to any taxable year, the sum of—
										(A)the costs paid or incurred by the eligible
				taxpayer during such taxable year—
											(i)to re-equip, expand, or establish any
				manufacturing facility in the United States of the eligible taxpayer to produce
				advanced technology motor vehicles or to produce eligible components,
				and
											(ii)for qualified research (as defined in
				section 41(d)) related to advanced technology motor vehicles and eligible
				components performed in the United States, and
											(B)qualified engineering integration costs
				performed in the United States.
										(2)Attribution rulesFor purposes of paragraph (1)(A)(i), in the
				case of a manufacturing facility of the eligible taxpayer which produces both
				advanced technology motor vehicles and other motor vehicles, or eligible
				components and other components, only the amount paid or incurred for the
				production of advanced technology motor vehicles and eligible components shall
				be taken into account.
									(c)Eligible taxpayerFor purposes of this section—
									(1)In generalThe term eligible taxpayer
				means—
										(A)any motor vehicle manufacturer if more than
				50 percent of its gross receipts for the taxable year is derived from the
				manufacture of motor vehicles or any component parts of such vehicles,
				and
										(B)any motor vehicle component parts
				manufacturer if more than 20 percent of its gross receipts for the taxable year
				is derived from the manufacture of any component parts of motor
				vehicles.
										(2)Motor vehicle manufacturerThe term motor vehicle
				manufacturer means any taxpayer who manufacturers motor vehicles.
									(3)Motor vehicle component parts
				manufacturerThe term
				motor vehicle component parts manufacturer means any taxpayer who
				manufactures motor vehicle component parts, but is not a motor vehicle
				manufacturer.
									(d)DefinitionsFor purposes of this section—
									(1)Advanced technology motor
				vehicleThe term
				advanced technology motor vehicle means—
										(A)any new qualified fuel cell motor vehicle
				(as defined in section 30B(b)(3));
										(B)any new advanced lean burn technology motor
				vehicle (as defined in section 30B(c)(3));
										(C)any new qualified hybrid motor vehicle (as
				defined in section 30B(d)(3)(A) and determined without regard to any gross
				vehicle weight rating);
										(D)any new qualified alternative motor fuel
				vehicle (as defined in section 30B(e)(4));
										(E)any plug-in hybrid electric vehicle;
				and
										(F)any electric vehicle.
										(2)Eligible componentsThe term eligible component
				means any component inherent to any advanced technology motor vehicle but not
				inherent to a motor vehicle which is not an advanced technology motor vehicle,
				including—
										(A)with respect to any gasoline or
				diesel-electric new qualified hybrid motor vehicle, any—
											(i)electric motor or generator,
											(ii)power split device,
											(iii)power control unit,
											(iv)power controls,
											(v)integrated starter generator, or
											(vi)battery,
											(B)with respect to any hydraulic new qualified
				hybrid motor vehicle, any—
											(i)accumulator or other energy storage
				device,
											(ii)hydraulic pump, or
											(iii)hydraulic pump-motor assembly,
											(iv)power control unit, or
											(v)power controls,
											(C)with respect to any new advanced lean burn
				technology motor vehicle, any—
											(i)diesel engine,
											(ii)turbocharger,
											(iii)fuel injection system, or
											(iv)after-treatment system, such as a particle
				filter or NOX absorber, and
											(D)with respect to any advanced technology
				motor vehicle, any other component submitted for approval by the
				Secretary.
										(3)Motor vehicleThe term motor vehicle has the
				meaning given such term by section 30(c)(2).
									(4)Plug-in hybrid electric vehicle
										(A)In generalThe term plug-in hybrid electric
				vehicle means a light-duty, medium-duty, or heavy-duty on-road or
				nonroad vehicle that is propelled by any combination of—
											(i)an electric motor and on-board,
				rechargeable energy storage system capable of operating the vehicle in
				intermittent or continuous all-electric mode and which is rechargeable using an
				off-board source of electricity, and
											(ii)an internal combustion engine or heat
				engine using any combustible fuel.
											(B)Nonroad vehicleThe term nonroad vehicle means
				a vehicle powered by a nonroad engine, as that term is defined in section 216
				of the Clean Air Act (42 U.S.C. 7550).
										(5)Qualified engineering integration
				costsFor purposes of
				subsection (b)(1)(B), the term qualified engineering integration
				costs means, with respect to any advanced technology motor vehicle,
				costs incurred prior to the market introduction of such motor vehicle for
				engineering tasks related to—
										(A)establishing functional, structural, and
				performance requirements for components and subsystems to meet overall vehicle
				objectives for a specific application,
										(B)designing interfaces for components and
				subsystems with mating systems within a specific vehicle application,
										(C)designing cost effective, efficient, and
				reliable manufacturing processes to produce components and subsystems for a
				specific vehicle application, and
										(D)validating functionality and performance of
				components and subsystems for a specific vehicle application.
										(e)Limitation based on amount of tax
									(1)In generalThe credit allowed under subsection (a) for
				any taxable year shall not exceed the sum of—
										(A)the taxpayer's regular tax liability (as
				defined in section 26(b)) for the taxable year, plus
										(B)the tax imposed under section 55 for the
				taxable year.
										(2)Carryover of unused credit amounts
										(A)In generalIf the credit allowable under subsection
				(a) for a taxable year exceeds the limitation under paragraph (1) for such
				taxable year, such excess shall be allowed—
											(i)as a credit carryback to each of the 13
				taxable years preceding such year, and
											(ii)as a credit carryforward to each of the 20
				taxable years following such year.
											(B)Amount carried to each yearFor purposes of this paragraph, rules
				similar to the rules of section 39(a)(2) shall apply.
										(f)Special rules
									(1)Reduction in basisFor purposes of this subtitle, if a credit
				is allowed under this section for any expenditure with respect to any property,
				the increase in the basis of such property which would (but for this paragraph)
				result from such expenditure shall be reduced by the amount of the credit so
				allowed.
									(2)Investments and property outside the united
				statesNo credit shall be
				allowed under subsection (a) with respect to—
										(A)any manufacturing facility which is located
				outside the United States, and
										(B)any engineering integration or research and
				development conducted outside the United States.
										(3)Aggregation of expenditures;
				allocationsFor purposes of
				this section, rules similar to the rules of paragraphs (1) and (2) of section
				41(f) shall apply.
									(4)RecaptureThe Secretary shall, by regulation, provide
				for recapturing the benefit of any credit allowable under subsection (a) with
				respect to any manufacturing facility which ceases to produce advanced
				technology motor vehicles or eligible components.
									(5)Public statement
										(A)In generalNo credit shall be allowed under subsection
				(a) for any taxable year unless the eligible taxpayer makes publicly available
				a statement describing the activities of the eligible taxpayer for which the
				credit is allowed and the public benefits of such activities, including the
				estimated amount of any reduction in national oil consumption in future years
				as a result of such activities.
										(B)Time for publicationThe statement required under subparagraph
				(A) shall be made available not later than 90 days after the end of the taxable
				year for which the credit under subsection (a) is allowed and shall be in such
				form as the Secretary shall prescribe.
										(6)No double benefit
										(A)Coordination with other deductions and
				creditsExcept as provided in
				subparagraph (B), the amount of any deduction or other credit allowable under
				this chapter for any cost taken into account in determining the amount of the
				credit under subsection (a) shall be reduced by the amount of such credit
				attributable to such cost.
										(B)Research and development costs
											(i)In generalExcept as provided in clause (ii), any
				amount described in subsection (b)(1)(A)(ii) taken into account in determining
				the amount of the credit under subsection (a) for any taxable year shall not be
				taken into account for purposes of determining the credit under section 41 for
				such taxable year.
											(ii)Costs taken into account in determining
				base period research expensesAny amounts described in subsection
				(b)(1)(A)(ii) taken into account in determining the amount of the credit under
				subsection (a) for any taxable year which are qualified research expenses
				(within the meaning of section 41(b)) shall be taken into account in
				determining base period research expenses for purposes of applying section 41
				to subsequent taxable years.
											(g)Election not To take creditNo credit shall be allowed under subsection
				(a) for any property if the taxpayer elects not to have this section apply to
				such property.
								(h)RegulationsThe Secretary shall prescribe such
				regulations as necessary to carry out the provisions of this
				section.
								.
					(b)Conforming amendments
						(1)Section 1016(a) of the Internal Revenue
			 Code of 1986, as amended by this Act, is amended by striking and
			 at the end of paragraph (37), by striking the period at the end of paragraph
			 (38) and inserting , and, and by adding at the end the following
			 new paragraph:
							
								(39)to the extent provided in section
				30D(f)(1).
								.
						(2)Section 6501(m) of such Code is amended by
			 inserting 30D(g), after 30C(e)(5),.
						(3)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 30C the following new item:
							
								
									Sec. 30D. Advanced technology
				motor vehicles manufacturing
				credit.
								
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts incurred in taxable years beginning after
			 December 31, 1993.
					DIncentives for
			 clean power
				131.Extension and
			 modification of production tax credit for electricity produced from certain
			 renewable resourcesSection
			 45(d) of the Internal Revenue Code of 1986 (relating to qualified facilities)
			 is amended by striking January 1, 2009 each place it appears and
			 inserting January 1, 2014.
				132.Extension and
			 modification of investment tax credit with respect to solar energy property and
			 qualified fuel cell property
					(a)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 of the Internal Revenue Code of 1986 are each amended by striking
			 January 1, 2009 and inserting January 1,
			 2015.
					(b)Eligible fuel
			 cell propertyParagraph (1)(E) of section 48(c) of the Internal
			 Revenue Code of 1986 is amended by striking December 31, 2007
			 and inserting December 31, 2015.
					(c)Credits allowed
			 against the alternative minimum tax
						(1)In
			 generalSection 38(c)(4)(B) of the Internal Revenue Code of 1986
			 (defining specified credits), as amended by this Act, is amended by striking
			 the period at the end of clause (iii) and inserting , and, and
			 by adding at the end the following new clause:
							
								(iv)the portion of
				the investment credit under section 46(2) as determined under section
				48(a)(2)(A)(i).
								.
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2006.
						(d)Solar
			 Investment Credit Allowed for Public Utility Property
						(1)In
			 generalThe second sentence of section 48(a)(3) of the Internal
			 Revenue Code of 1986 is amended by inserting (other than property
			 described in clause (i) or (ii) of subparagraph (A)) before
			 shall not.
						(2)Effective
			 DateThe amendments made by this subsection shall apply to
			 periods after the date of the enactment of this Act, in taxable years ending
			 after such date, under rules similar to the rules of section 48(m) of the
			 Internal Revenue Code of 1986 (as in effect on the day before the date of the
			 enactment of the Revenue Reconciliation Act of 1990).
						133.Credit for
			 wind energy systems
					(a)Residential
						(1)In
			 generalSection 25D(a) of the Internal Revenue Code of 1986 is
			 amended by striking and at the end of paragraph (2), by striking
			 the period at the end of paragraph (3) and inserting , and, and
			 by adding at the end the following new paragraph:
							
								(4)30 percent of the
				qualified small wind energy property expenditures made by the taxpayer during
				such
				year.
								.
						(2)LimitationSection
			 25D(b)(1) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (A) and inserting , and, and by adding
			 at the end the following new subparagraph:
							
								(D)$500 with respect
				to each half kilowatt of capacity (not to exceed $2,000) of qualifying wind
				turbines for which qualified small wind energy property expenditures are
				made.
								.
						(3)Qualified small
			 wind energy property expendituresSection 25D(d) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
							
								(4)Qualified small
				wind energy property expenditure
									(A)In
				generalThe term qualified wind energy property
				expenditure means an expenditure for property which uses a qualifying
				wind turbine to generate electricity for use in connection with a dwelling unit
				located in the United States and used as a residence by the taxpayer.
									(B)Qualifying wind
				turbineThe term qualifying wind turbine means a
				wind turbine of 100 kilowatts of rated capacity or less which meets the latest
				performance rating standards published by the American Wind Energy Association
				and which is used to generate electricity and carries at least a 5-year limited
				warranty covering defects in design, material, or workmanship, and, for
				property that is not installed by the taxpayer, at least a 5-year limited
				warranty covering defects in
				installation.
									.
						(b)BusinessSection
			 48(a)(3)(A) of the Internal Revenue Code of 1986 (defining energy property) is
			 amended by striking or at the end of clause (iii), by adding
			 or at the end of clause (iv), and by inserting after clause (iv)
			 the following new clause:
						
							(v)qualifying wind
				turbine (as defined in section
				25D(d)(B)),
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					134.Extension and
			 expansion of qualifying advanced coal project credit
					(a)Expanding
			 aggregate creditsSection 48A(d)(3)(A) of the Internal Revenue
			 Code of 1986 (relating to aggregate credits) is amended by striking
			 $1,300,000,000 and inserting
			 $2,300,000,000.
					(b)Authorization
			 of Additional ProjectsSubparagraph (B) of section 48A(d)(3) of
			 the Internal Revenue Code of 1986 (relating to aggregate credits) is amended to
			 read as follows:
						
							(B)Particular
				projectsOf the dollar amount in subparagraph (A), the Secretary
				is authorized to certify—
								(i)$800,000,000 for
				integrated gasification combined cycle projects the application for which is
				submitted during the period described in paragraph (2)(A)(i),
								(ii)$500,000,000 for
				projects which use other advanced coal-based generation technologies the
				application for which is submitted during the period described in paragraph
				(2)(A)(i), and
								(iii)$1,000,000,000
				for integrated gasification combined cycle projects and other advanced
				coal-based generation technology projects that include equipment to separate
				and sequester a significant fraction of such a project's carbon dioxide
				emissions the application for which is submitted during the period described in
				paragraph
				(2)(A)(ii).
								.
					(c)Application
			 period for additional projectsSubparagraph (A) of section
			 48A(d)(2) of the Internal Revenue Code of 1986 (relating to certification) is
			 amended to read as follows:
						
							(A)Application
				periodEach applicant for certification under this paragraph
				shall submit an application meeting the requirements of subparagraph (B). An
				applicant may only submit an application—
								(i)for an allocation
				from the dollar amount specified in clause (i) or (ii) of paragraph (3)(A)
				during the 3-year period beginning on the date the Secretary establishes the
				program under paragraph (1), and
								(ii)for an
				allocation from the dollar amount specified in paragraph (3)(A)(iii) during the
				3-year period beginning at the earlier of the termination of the period
				described in clause (i) or the date prescribed by the
				Secretary.
								.
					(d)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the amendments made by section 1307 of the Energy Policy Act of
			 2005.
					135.Geological disposal of global warming
			 pollutantsThe Clean Air Act
			 (42 U.S.C. 7401 et seq.) is amended by adding at the end the following:
					
						VIIGeological disposal of global warming
				pollutants
							701.Geological disposal of global warming
				pollutants
								(a)Geological carbon dioxide disposal
				deployment projects
									(1)In generalThe Administrator shall establish a
				competitive grant program to provide grants to 5 entities for the deployment of
				projects to geologically dispose of carbon dioxide (referred to in this
				subsection as geological disposal deployment projects), including
				through the use of equipment to separate, pressurize, transport, and sequester
				carbon dioxide.
									(2)LocationEach geological disposal deployment project
				shall be conducted in a geologically distinct location in order to demonstrate
				the suitability of a variety of geological structures for carbon dioxide
				disposal.
									(3)ComponentsEach geological disposal deployment project
				shall include an analysis of—
										(A)mechanisms for trapping the carbon dioxide
				to be geologically disposed;
										(B)techniques for monitoring the geologically
				disposed carbon dioxide;
										(C)public response to the geological disposal
				deployment project; and
										(D)the permanency of carbon dioxide storage in
				geological reservoirs.
										(4)Requirements
										(A)In generalThe Administrator shall establish—
											(i)appropriate conditions for environmental
				protection with respect to geological disposal deployment projects to protect
				public health and the environment; and
											(ii)requirements relating to applications for
				grants under this subsection.
											(B)RulemakingThe establishment of requirements under
				subparagraph (A) shall not require a rulemaking.
										(C)Minimum requirementsAt a minimum, each application for a grant
				under this subsection shall include—
											(i)a description of the geological disposal
				deployment project proposed in the application;
											(ii)an estimate of the quantity of carbon
				dioxide to be geologically disposed over the life of the geological disposal
				deployment project; and
											(iii)a plan to collect and disseminate data
				relating to each geological disposal deployment project to be funded by the
				grant.
											(5)PartnersAn applicant for a grant under this
				subsection may carry out a geological disposal deployment project under a pilot
				program in partnership with 1 or more public or private entities.
									(6)Selection criteriaIn evaluating applications under this
				subsection, the Administrator shall—
										(A)consider the previous experience of each
				applicant with similar projects; and
										(B)give priority consideration to applications
				for geological disposal deployment projects that—
											(i)offer the greatest geological diversity
				from other projects that have previously been approved;
											(ii)are located in closest proximity to a
				source of carbon dioxide;
											(iii)make use of the most affordable source of
				carbon dioxide;
											(iv)are expected to geologically dispose of the
				largest quantity of carbon dioxide;
											(v)are combined with demonstrations of
				advanced coal electricity generation technologies;
											(vi)demonstrate the greatest commitment on the
				part of the applicant to ensure funding for the proposed demonstration project
				and the greatest likelihood that the demonstration project will be maintained
				or expanded after Federal assistance under this subsection is completed;
				and
											(vii)minimize any adverse environmental effects
				from the project.
											(7)Period of grants
										(A)In generalA geological disposal deployment project
				funded by a grant under this subsection shall begin construction not later than
				3 years after the date on which the grant is provided.
										(B)TermThe Administrator shall not provide grant
				funds to any applicant under this subsection for a period of more than 5
				years.
										(8)Transfer of information and
				knowledgeThe Administrator
				shall establish mechanisms to ensure that the information and knowledge gained
				by participants in the program under this subsection are published and
				disseminated, including to other applicants that submitted applications for a
				grant under this subsection.
									(9)Schedule
										(A)PublicationNot later than 180 days after the date of
				enactment of this title, the Administrator shall publish in the Federal
				Register, and elsewhere as appropriate, a request for applications to carry out
				geological disposal deployment projects.
										(B)Date for applicationsAn application for a grant under this
				subsection shall be submitted not later than 180 days after the date of
				publication of the request under subparagraph (A).
										(C)SelectionAfter the date by which applications for
				grants are required to be submitted under subparagraph (B), the Administrator,
				in a timely manner, shall select, after peer review and based on the criteria
				under paragraph (6), those geological disposal deployment projects to be
				provided a grant under this subsection.
										(b)Interim standardsNot later than 3 years after the date of
				enactment of this title, the Administrator, in consultation with the Secretary
				of Energy, shall, by regulation, establish interim geological carbon dioxide
				disposal standards that address—
									(1)site selection;
									(2)permitting processes;
									(3)monitoring requirements;
									(4)public participation; and
									(5)such other issues as the Administrator and
				the Secretary of Energy determine to be appropriate.
									(c)Final standardsNot later than 6 years after the date of
				enactment of this title, taking into account the results of geological disposal
				deployment projects carried out under subsection (a), the Administrator shall,
				by regulation, establish final geological carbon dioxide disposal
				standards.
								(d)ConsiderationsIn developing standards under subsections
				(b) and (c), the Administrator shall consider the experience in the United
				States in regulating—
									(1)underground injection of waste;
									(2)enhanced oil recovery;
									(3)short-term storage of natural gas;
				and
									(4)long-term waste storage.
									(e)Termination of authorityThis section and the authority provided by
				this section terminate on December 31,
				2030.
								.
				EIncentives for
			 energy efficient buildings
				141.Extension of energy
			 efficient commercial buildings deductionSection 179D(h) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2015.
				142.Extension and
			 expansion of new energy efficient home credit
					(a)ExtensionSection
			 45L(g) of the Internal Revenue Code of 1986 (relating to termination) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2015.
					(b)Inclusion of 30
			 percent homes
						(1)In
			 generalSection 45L(c) of the Internal Revenue Code of 1986
			 (relating to energy saving requirements) is amended—
							(A)by striking
			 or at the end of paragraph (2);
							(B)by redesignating
			 paragraph (3) as paragraph (4); and
							(C)by inserting
			 after paragraph (2) the following new paragraph:
								
									(3)certified—
										(A)to have a level
				of annual heating and cooling energy consumption which is at least 30 percent
				below the annual level described in paragraph (1), and
										(B)to have building
				envelope component improvements account for at least 1/3 of such 30 percent,
				or.
										.
							(2)Applicable
			 amount of creditSection 45L(a)(2) is amended by striking
			 paragraph (3) and inserting paragraph (3) or
			 (4).
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 qualified new energy efficient homes acquired after the date of the enactment
			 of this Act.
						FClean energy
			 research
				151.Assistant
			 Secretary for Advanced Energy Research, Technology Development, and
			 Deployment
					(a)Establishment
						(1)In
			 generalThe Secretary of
			 Energy shall establish in the Department of Energy the position of Assistant
			 Secretary for Advanced Energy Research, Technology Development, and Deployment
			 (referred to in this section as the Assistant Secretary), to be
			 headed by, and to report to, the Secretary.
						(2)QualificationsThe
			 Assistant Secretary shall be an individual with—
							(A)an advanced
			 education degree in energy technology; and
							(B)substantial
			 commercial research and technology development and deployment
			 experience.
							(b)MissionThe
			 mission of the Assistant Secretary is—
						(1)to implement an
			 innovative energy research, technology development, and deployment program
			 to—
							(A)increase national
			 security by significantly reducing petroleum and imported fuels
			 consumption;
							(B)significantly
			 improve the efficiency of electricity use and the reliability of the
			 electricity system; and
							(C)significantly
			 reduce greenhouse gas emissions; and
							(2)to sponsor a
			 diverse portfolio of cutting-edge, high-payoff research, development, and
			 deployment projects to carry out the program.
						(c)Experimental
			 personnel authorityThe Assistant Secretary may staff the office
			 of the Assistant Secretary primarily using a program of experimental use of
			 special personnel management authority in order to facilitate recruitment of
			 eminent experts in science or engineering for management of research and
			 development projects and programs administered by the Assistant Secretary under
			 similar terms and conditions as the authority is exercised under section 1101
			 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999
			 (Public Law 105–261; 5 U.S.C. 3104 note), as determined by the Assistant
			 Secretary.
					(d)Transactions
			 other than contracts and grantsTo carry out projects under this
			 section, the Assistant Secretary may enter into transactions to carry out
			 advanced research projects under this subsection under similar terms and
			 conditions as the authority is exercised under section 646(g) of the Department
			 of Energy Organization Act (42 U.S.C. 7256(g)).
					(e)Prizes for
			 advanced technology achievements
						(1)In
			 generalSubject to paragraphs (2) through (4), the Assistant
			 Secretary may carry out a program to award cash prizes in recognition of
			 outstanding achievements in basic, advanced, and applied research, technology
			 development, and prototype development that have the potential to advance the
			 mission described in subsection (b) under similar terms and conditions as the
			 authority is exercised under section 1008 of the Energy Policy Act of 2005 (42
			 U.S.C. 16396).
						(2)Competition
			 requirementsIn carrying out this subsection, the Assistant
			 Secretary shall—
							(A)use a competitive
			 process for the selection of recipients of cash prizes; and
							(B)conduct
			 widely-advertised solicitation of submissions of research results, technology
			 developments, and prototypes.
							(3)Maximum amount
			 for all cash prizesThe total amount of all cash prizes awarded
			 for a fiscal year under this subsection may not exceed $50,000,000.
						(4)Maximum amount
			 of individual cash prizesThe amount of an individual cash prize
			 awarded under this subsection may not exceed $10,000,000 unless the amount of
			 the award is approved by the Secretary of Energy.
						(f)Commercialization
			 of cellulosic biomass ethanolOf the amounts that are made
			 available to carry out this section, the Assistant Secretary shall use not less
			 that $2,000,000,000 to conduct research and development to increase yields,
			 reduce production costs, and take other steps to accelerate the
			 commercialization of cellulosic biomass ethanol (as defined in section
			 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1))).
					(g)Advanced
			 automotive battery researchOf the amounts that are made
			 available to carry out this section, the Assistant Secretary shall use not less
			 than $500,000,000 to conduct research and development on advanced battery
			 technology for use in hybrid-electric vehicles.
					(h)Annual
			 reportsAs soon as practicable after the end of each fiscal year
			 for which the Assistant Secretary receives funds under subsection (i), the
			 Assistant Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Energy and Commerce, and the
			 Committee on Science, of the House of Representatives a report on the progress,
			 challenges, future milestones, and strategic plan of the Assistant Secretary,
			 including—
						(1)a description of,
			 and rationale for, any changes in the strategic plan;
						(2)the adequacy of
			 human and financial resources necessary to achieve the mission described in
			 subsection (b); and
						(3)in the case of
			 cash prizes awarded under subsection (e), a description of—
							(A)the applications
			 of the research, technology, or prototypes for which prizes were
			 awarded;
							(B)the total amount
			 of the prizes that were awarded;
							(C)the methods used
			 for solicitation and evaluation of submissions and an assessment of the
			 effectiveness of those methods; and
							(D)recommendations
			 to improve the prize program.
							(i) Relationship
			 to other authorityThe program under this section may be carried
			 out in conjunction with, or in addition to, the exercise of any other authority
			 of the Assistant Secretary to acquire, support, or stimulate basic, advanced,
			 and applied research, technology development, or prototype projects.
					IIRealigning oil
			 company incentives
			AExcess oil
			 profits
				201.Temporary oil
			 profit fee
					(a)In
			 generalSubtitle E of the Internal Revenue Code of 1986 (relating
			 to alcohol, tobacco, and certain other excise taxes) is amended by adding at
			 the end the following new chapter:
						
							56Temporary fee on
				excess oil profit
								
									Sec. 5896. Imposition of
				  fee.
									Sec. 5897. Excess profit;
				  etc.
									Sec. 5898. Special rules and
				  definitions.
								
								5896.Imposition of
				fee
									(a)In
				generalIn addition to any other tax imposed under this title,
				there is hereby imposed on any applicable taxpayer an excise fee in an amount
				equal to 50 percent of the excess profit of such taxpayer for any taxable year
				beginning during 2007 or 2008.
									(b)Applicable
				taxpayerFor purposes of this chapter, the term applicable
				taxpayer means, with respect to operations in the United States—
										(1)any integrated
				oil company (as defined in section 291(b)(4)), and
										(2)any other
				producer or refiner of crude oil with gross receipts from the sale of such
				crude oil or refined oil products for the taxable year exceeding
				$100,000,000.
										5897.Excess
				profit; etc
									(a)General
				ruleFor purposes of this chapter, the term excess
				profit means the excess of the adjusted taxable income of the applicable
				taxpayer for the taxable year over the reasonably inflated average profit for
				such taxable year.
									(b)Adjusted
				taxable incomeFor purposes of this chapter, with respect to any
				applicable taxpayer, the adjusted taxable income for any taxable year is equal
				to the taxable income for such taxable year (within the meaning of section 63
				and determined without regard to this subsection)—
										(1)increased by any
				interest expense deduction, charitable contribution deduction, and any net
				operating loss deduction carried forward from any prior taxable year,
				and
										(2)reduced
				by—
											(A)any interest
				income, dividend income, and net operating losses to the extent such losses
				exceed taxable income for the taxable year, and
											(B)any qualified
				domestic energy investment for such taxable year.
											In the
				case of any applicable taxpayer which is a foreign corporation, the adjusted
				taxable income shall be determined with respect to such income which is
				effectively connected with the conduct of a trade or business in the United
				States.(c)Reasonably
				inflated average profitFor purposes of this chapter, with
				respect to any applicable taxpayer, the reasonably inflated average profit for
				any taxable year is an amount equal to the average of the adjusted taxable
				income of such taxpayer for taxable years beginning during the 2000–2004
				taxable year period (determined without regard to the taxable year with the
				highest adjusted taxable income in such period) plus 10 percent of such
				average.
									(d)Qualified
				domestic energy investment
										(1)In
				generalFor purposes of this
				chapter, the term qualified domestic energy investment means any
				amount paid or incurred with respect to—
											(A)any qualified facility described in
				paragraph (1), (2), (3), or (4) of section 45(d) (determined without regard to
				any placed in service date requirement under such section), and
											(B)any facility for the production of alcohol
				used as a fuel (within the meaning of section 40) or biodiesel or
				agri-biodiesel used as a fuel (within the meaning of section 40A),
											originally
				placed in service by the taxpayer after the date of the enactment of this
				section and for which no binding contract was entered into before such
				date.(2)Denial of double benefitNo deduction or credit under this title
				shall be allowed for that portion of the amount taken into account in
				determining any qualified domestic energy investment under this section.
										5898.Special rules
				and definitions
									(a)Withholding and
				deposit of feeThe Secretary shall provide such rules as are
				necessary for the withholding and deposit of the fee imposed under section
				5896.
									(b)Records and
				informationEach taxpayer liable for the fee under section 5896
				shall keep such records, make such returns, and furnish such information as the
				Secretary may by regulations prescribe.
									(c)Return of
				feeThe Secretary shall provide for the filing and the time of
				such filing of the return of the fee imposed under section 5896.
									(d)Crude
				oilThe term crude oil includes crude oil
				condensates and natural gasoline.
									(e)Businesses
				under common controlFor purposes of this chapter, all members of
				the same controlled group of corporations (within the meaning of section
				267(f)) and all persons under common control (within the meaning of section
				52(b) but determined by treating an interest of more than 50 percent as a
				controlling interest) shall be treated as 1 person.
									(f)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				chapter.
									.
					(b)Clerical
			 amendmentThe table of chapters for subtitle E of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
						
							
								Chapter 56. Temporary fee on excess oil
				profit.
							
							.
					(c)Deductibility
			 of feeThe first sentence of section 164(a) of the Internal
			 Revenue Code of 1986 (relating to deduction for taxes) is amended by inserting
			 after paragraph (5) the following new paragraph:
						
							(6)The fee imposed
				by section
				5896.
							.
					BEnergy fairness
			 for America
				211.Elimination of
			 deduction for intangible drilling and development costs for major oil
			 companies
					(a)In
			 generalSection 263(c) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new sentences: This
			 subsection shall not apply during any taxable year with respect to an
			 applicable taxpayer (as defined in section 5896(b)) if during the preceding
			 taxable year for the production of oil, the average price of crude oil in the
			 United States is greater than $34.71 per barrel, and for the production of
			 natural gas, the average wellhead price of natural gas in the United States is
			 greater than $4.34 per 1,000 cubic feet. For purposes of the preceding
			 sentence, the Secretary shall determine average prices, taking into
			 consideration the most recent data reported by the Energy Information
			 Administration. For taxable years beginning after December 31, 2008, each
			 dollar amount specified in this subsection shall be adjusted to reflect changes
			 for the 12-month period ending the preceding September 30 in the Consumer Price
			 Index for All Urban Consumers published by the Bureau of Labor Statistics of
			 the Department of Labor.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					212.Extension of
			 election to expense certain refineries
					(a)Extension
						(1)In
			 generalSection 179C(c)(1) of
			 the Internal Revenue Code of 1986 (defining qualified refinery property) is
			 amended—
							(A)by striking and before January 1,
			 2012 in subparagraph (B) and inserting and, in the case of any
			 qualified refinery described in subsection (d)(1), before January 1,
			 2012, and
							(B)by inserting
			 if described in subsection (d)(1) after of which
			 in subparagraph (F)(i).
							(2)Conforming
			 amendmentSubsection (d) of section 179C of the Internal Revenue
			 Code of 1986 is amended to read as follows:
							
								(d)Qualified
				refineryFor purposes of this section, the term qualified
				refinery means any refinery located in the United States which is
				designed to serve the primary purpose of processing liquid fuel from—
									(1)crude oil,
				or
									(2)qualified fuels
				(as defined in section
				45K(c)).
									.
						(3)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in the amendment made by section 1323(a) of the Energy Policy Act
			 of 2005.
						(b)Nonapplication
			 for major oil companies
						(1)In
			 generalSection 179C of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
							
								(i)Nonapplication
				of sectionThis section shall not apply during any taxable year
				with respect to an applicable taxpayer (as defined in section 5896(b)) if
				during the preceding taxable year for the production of oil, the average price
				of crude oil in the United States is greater than $34.71 per barrel. For
				purposes of the preceding sentence, the Secretary shall determine average
				prices, taking into consideration the most recent data reported by the Energy
				Information Administration. For taxable years beginning after December 31,
				2008, the dollar amount specified in this paragraph shall be adjusted to
				reflect changes for the 12-month period ending the preceding September 30 in
				the Consumer Price Index for All Urban Consumers published by the Bureau of
				Labor Statistics of the Department of
				Labor.
								.
						(2)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years beginning after the date of the enactment of this Act.
						213.Elimination of
			 amortization of geological and geophysical expenditures for major oil
			 companies
					(a)In
			 generalSection 167(h) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
						
							(5)Nonapplication
				of sectionThis subsection shall not apply during any taxable
				year with respect to an applicable taxpayer (as defined in section 5896(b)) if
				during the preceding taxable year for the production of oil, the average price
				of crude oil in the United States is greater than $34.71 per barrel, and for
				the production of natural gas, the average wellhead price of natural gas in the
				United States is greater than $4.34 per 1,000 cubic feet. For purposes of the
				preceding sentence, the Secretary shall determine average prices, taking into
				consideration the most recent data reported by the Energy Information
				Administration. For taxable years beginning after December 31, 2008, each
				dollar amount specified in this subparagraph shall be adjusted to reflect
				changes for the 12-month period ending the preceding September 30 in the
				Consumer Price Index for All Urban Consumers published by the Bureau of Labor
				Statistics of the Department of
				Labor.
							.
					(b)Effective
			 dateThe amendments made by this section shall take effect on and
			 after the date of the enactment of this Act.
					214.Modifications
			 of foreign tax credit rules applicable to major oil companies which are dual
			 capacity taxpayers
					(a)In
			 generalSection 901 of the Internal Revenue Code of 1986
			 (relating to credit for taxes of foreign countries and of possessions of the
			 United States) is amended by redesignating subsection (m) as (n) and by
			 inserting after subsection (l) the following new subsection:
						
							(m)Special rules
				relating to major oil companies which are dual capacity taxpayers
								(1)General
				ruleNotwithstanding any other provision of this chapter, any
				amount paid or accrued by a dual capacity taxpayer which is an applicable
				taxpayer (as defined in section 5896(b)) to a foreign country or possession of
				the United States for any period shall not be considered a tax—
									(A)if, for such
				period, the foreign country or possession does not impose a generally
				applicable income tax, or
									(B)to the extent such
				amount exceeds the amount (determined in accordance with regulations)
				which—
										(i)is paid by such
				dual capacity taxpayer pursuant to the generally applicable income tax imposed
				by the country or possession, or
										(ii)would be paid if
				the generally applicable income tax imposed by the country or possession were
				applicable to such dual capacity taxpayer.
										Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this subsection, the term dual
				capacity taxpayer means, with respect to any foreign country or
				possession of the United States, a person who—
									(A)is subject to a
				levy of such country or possession, and
									(B)receives (or will
				receive) directly or indirectly a specific economic benefit (as determined in
				accordance with regulations) from such country or possession.
									(3)Generally
				applicable income taxFor purposes of this subsection—
									(A)In
				GeneralThe term generally applicable income tax
				means an income tax (or a series of income taxes) which is generally imposed
				under the laws of a foreign country or possession on income derived from the
				conduct of a trade or business within such country or possession.
									(B)ExceptionsSuch
				term shall not include a tax unless it has substantial application, by its
				terms and in practice, to—
										(i)persons who are
				not dual capacity taxpayers, and
										(ii)persons who are
				citizens or residents of the foreign country or
				possession.
										.
					(b)Effective
			 date
						(1)In
			 generalThe amendments made by this section shall apply to taxes
			 paid or accrued in taxable years beginning after the date of the enactment of
			 this Act.
						(2)Contrary treaty
			 obligations upheldThe amendments made by this section shall not
			 apply to the extent contrary to any treaty obligation of the United
			 States.
						215.Denial of
			 deduction for income attributable to domestic production of oil, natural gas,
			 or primary products thereof
					(a)In
			 generalSubparagraph (B) of section 199(c)(4) of the Internal
			 Revenue Code of 1986 (relating to exceptions) is amended by striking
			 or at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , or, and by inserting after
			 clause (iii) the following new clause:
						
							(iv)the sale,
				exchange, or other disposition of oil, natural gas, or any primary product
				thereof.
							.
					(b)Primary
			 productSection 199(c)(4)(B) of such Code is amended by adding at
			 the end the following flush sentence:
						
							For
				purposes of clause (iv), the term primary product has the same
				meaning as when used in section 927(a)(2)(C), as in effect before its
				repeal..
					(c)Conforming
			 amendmentsSection 199(c)(4) of such Code is amended—
						(1)in subparagraph (A)(i)(III) by striking
			 electricity, natural gas, and inserting
			 electricity, and
						(2)in subparagraph (B)(ii) by striking
			 electricity, natural gas, and inserting
			 electricity.
						(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					216.Elimination of
			 enhanced oil recovery credit for major oil companies
					(a)In
			 generalSection 43 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
						
							(f)Nonapplication
				of sectionThis section shall not apply during any taxable year
				with respect to an applicable taxpayer (as defined in section 5896(b)) if
				during the preceding taxable year for the production of oil, the average price
				of crude oil in the United States is greater than $34.71 per barrel. For
				purposes of the preceding sentence, the Secretary shall determine average
				prices, taking into consideration the most recent data reported by the Energy
				Information Administration. For taxable years beginning after December 31,
				2008, the dollar amount specified in this paragraph shall be adjusted to
				reflect changes for the 12-month period ending the preceding September 30 in
				the Consumer Price Index for All Urban Consumers published by the Bureau of
				Labor Statistics of the Department of
				Labor.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					CProtection and
			 retention of value of publicly-owned energy resources
				221.Price
			 thresholds for royalty suspension provisionsThe Secretary of the Interior shall agree to
			 a request by any lessee to amend any lease issued for any Central and Western
			 Gulf of Mexico tract during the period of January 1, 1998, through December 31,
			 1999, to incorporate price thresholds applicable to royalty suspension
			 provisions, that are equal to or less than the price thresholds described in
			 clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(a)(3)(C)). Any amended lease shall impose the new or
			 revised price thresholds effective October 1, 2006. Existing lease provisions
			 shall prevail through September 30, 2006.
				222.Clarification
			 of authority to impose price thresholds for certain lease salesCongress reaffirms the authority of the
			 Secretary of the Interior under section 8(a)(1)(H) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1337(a)(1)(H)) to vary, based on the price of
			 production from a lease, the suspension of royalties under any lease subject to
			 section 304 of the Outer Continental Shelf Deep Water Royalty Relief Act
			 (Public Law 104–58; 43 U.S.C. 1337 note).
				223.Eligibility for new
			 leases and the transfer of leases; conservation of resources fees
					(a)Issuance of new
			 leases
						(1)In
			 generalThe Secretary shall not issue any new lease that
			 authorizes the production of oil or natural gas in the Gulf of Mexico under the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to a person
			 described in paragraph (2) unless—
							(A)the person has
			 renegotiated each covered lease with respect to which the person is a lessee,
			 to modify the payment responsibilities of the person to include price
			 thresholds that are equal to or less than the price thresholds described in
			 clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(a)(3)(C)); or
							(B)the person
			 has—
								(i)paid
			 all fees established by the Secretary under subsection (b) that are due with
			 respect to each covered lease for which the person is a lessee; or
								(ii)entered into an
			 agreement with the Secretary under which the person is obligated to pay such
			 fees.
								(2)Persons
			 describedA person referred to in paragraph (1) is a person
			 that—
							(A)is a lessee
			 that—
								(i)holds a covered
			 lease on the date on which the Secretary considers the issuance of the new
			 lease; or
								(ii)was
			 issued a covered lease before the date of enactment of this Act, but
			 transferred the covered lease to another person or entity (including a
			 subsidiary or affiliate of the lessee) after the date of enactment of this Act;
			 or
								(B)any other person
			 or entity who has any direct or indirect interest in, or who derives any
			 benefit from, a covered lease;
							(3)Multiple
			 lessees
							(A)In
			 generalFor purposes of paragraph (1), if there are multiple
			 lessees that own a share of a covered lease, the Secretary may implement
			 separate agreements with any lessee with a share of the covered lease that
			 modifies the payment responsibilities with respect to the share of the lessee
			 to include price thresholds that are equal to or less than the price thresholds
			 described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
							(B)Treatment of
			 share as covered leaseBeginning on the effective date of an
			 agreement under subparagraph (A), any share subject to the agreement shall not
			 constitute a covered lease with respect to any lessees that entered into the
			 agreement.
							(b)Conservation of
			 resources fees
						(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of the Interior by regulation shall establish—
							(A)a conservation of
			 resources fee for producing Federal oil and gas leases in the Gulf of Mexico;
			 and
							(B)a conservation of
			 resources fee for nonproducing Federal oil and gas leases in the Gulf of
			 Mexico.
							(2)Producing lease
			 fee termsThe fee under paragraph (1)(A)—
							(A)subject to
			 subparagraph (C), shall apply to covered leases that are producing
			 leases;
							(B)shall be set at $9 per barrel for oil and
			 $1.25 per million Btu for gas, respectively, in 2005 dollars; and
							(C)shall apply only to production of oil or
			 gas occurring—
								(i)in
			 any calendar year in which the arithmetic average of the daily closing prices
			 for light sweet crude oil on the New York Mercantile Exchange (NYMEX) exceeds
			 $34.73 per barrel for oil and $4.34 per million Btu for gas in 2005 dollars;
			 and
								(ii)on
			 or after October 1, 2006.
								(3)Nonproducing
			 lease fee termsThe fee under paragraph (1)(B)—
							(A)subject to subparagraph (C), shall apply to
			 leases that are nonproducing leases;
							(B)shall be set at
			 $3.75 per acre per year in 2005 dollars; and
							(C)shall apply on and
			 after October 1, 2006.
							(4)Treatment of
			 receiptsAmounts received by the United States as fees under this
			 subsection shall be treated as offsetting receipts.
						(c)TransfersA
			 lessee or any other person who has any direct or indirect interest in, or who
			 derives a benefit from, a lease shall not be eligible to obtain by sale or
			 other transfer (including through a swap, spinoff, servicing, or other
			 agreement) any covered lease, the economic benefit of any covered lease, or any
			 other lease for the production of oil or natural gas in the Gulf of Mexico
			 under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.),
			 unless—
						(1)the lessee or
			 other person has—
							(A)renegotiated all
			 covered leases of the lessee or other person; and
							(B)entered into an
			 agreement with the Secretary to modify the terms of all covered leases of the
			 lessee or other person to include limitations on royalty relief based on market
			 prices that are equal to or less than the price thresholds described in clauses
			 (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1337(a)(3)(C)); or
							(2)the lessee or
			 other person has—
							(A)paid all fees
			 established by the Secretary under subsection (b) that are due with respect to
			 each covered lease for which the person is a lessee; or
							(B)entered into an
			 agreement with the Secretary under which the person is obligated to pay such
			 fees.
							(d)DefinitionsIn
			 this section—
						(1)Covered
			 leaseThe term covered lease means a lease for oil
			 or gas production in the Gulf of Mexico that is—
							(A)in existence on
			 the date of enactment of this Act;
							(B)issued by the
			 Department of the Interior under section 304 of the Outer Continental Shelf
			 Deep Water Royalty Relief Act (43 U.S.C. 1337 note; Public Law 104–58);
			 and
							(C)not subject to
			 limitations on royalty relief based on market price that are equal to or less
			 than the price thresholds described in clauses (v) through (vii) of section
			 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(3)(C)).
							(2)LesseeThe
			 term lessee includes any person or other entity that controls, is
			 controlled by, or is in or under common control with, a lessee.
						(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						224.Repeal of
			 certain taxpayer subsidized royalty relief for the oil and gas
			 industry
					(a)Repeal of
			 provisions of Energy Policy Act of 2005The following provisions of the Energy
			 Policy Act of 2005 (Public Law 109–58) are repealed:
						(1)Section 344 (42
			 U.S.C. 15904; relating to incentives for natural gas production from deep wells
			 in shallow waters of the Gulf of Mexico).
						(2)Section 345 (42
			 U.S.C. 15905; relating to royalty relief for deep water production in the Gulf
			 of Mexico).
						(3)Subsection (i) of section 365 (42 U.S.C.
			 15924; relating to the prohibition on drilling-related permit application cost
			 recovery fees).
						(b)Provisions
			 relating to Planning Areas offshore AlaskaSection 8(a)(3)(B) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1337(a)(3)(B)) is amended by striking and in
			 the Planning Areas offshore Alaska after West
			 longitude.
					(c)Provisions
			 relating to Naval Petroleum Reserve in AlaskaSection 107 of the Naval Petroleum Reserves
			 Production Act of 1976 (as transferred, redesignated, moved, and amended by
			 section 347 of the Energy Policy Act of 2005 (119 Stat. 704)) is
			 amended—
						(1)in subsection (i)
			 by striking paragraphs (2) through (6); and
						(2)by striking
			 subsection (k).
						DReduction in
			 incentives to guzzle gas
				231.Reducing incentives
			 to guzzle gas
					(a)Inclusion of
			 heavy vehicles in limitation on depreciation of certain luxury
			 automobiles
						(1)In
			 generalSection 280F(d)(5)(A)
			 of the Internal Revenue Code of 1986 (defining passenger automobile) is
			 amended—
							(A)by striking clause (ii) and inserting the
			 following new clause:
								
									(ii)(I)which is rated at 6,000 pounds unloaded
				gross vehicle weight or less, or
										(II)which is rated at more than 6,000 pounds
				but not more than 14,000 pounds gross vehicle
				weight.
										,
				and
							(B)by striking clause (ii) in
			 the second sentence and inserting clause (ii)(I).
							(2)Exception for
			 vehicles used in farming businessSection 280F(d)(5)(B) of such Code
			 (relating to exception for certain vehicles) is amended by striking
			 and at the end of clause (ii), by redesignating clause (iii) as
			 clause (iv), and by inserting after clause (ii) the following new
			 clause:
							
								(iii)any vehicle used in a farming business (as
				defined in section 263A(e)(4),
				and
								.
						(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to property placed in service after the date of the
			 enactment of this Act.
						(b)Updated
			 depreciation deduction limits
						(1)In
			 generalSubparagraph (A) of
			 section 280F(a)(1) of the Internal Revenue Code of 1986 (relating to limitation
			 on amount of depreciation for luxury automobiles) is amended to read as
			 follows:
							
								(I)LimitationThe amount of the depreciation deduction
				for any taxable year shall not exceed for any passenger automobile—
									(i)for the 1st taxable year in the recovery
				period—
										(I)described in subsection (d)(5)(A)(ii)(I),
				$4,000,
										(II)described in the second sentence of
				subsection (d)(5)(A), $5,000, and
										(III)described in subsection (d)(5)(A)(ii)(II),
				$6,000,
										(ii)for the 2nd taxable year in the recovery
				period—
										(I)described in subsection (d)(5)(A)(ii)(I),
				$6,400,
										(II)described in the second sentence of
				subsection (d)(5)(A), $8,000, and
										(III)described in subsection (d)(5)(A)(ii)(II),
				$9,600,
										(iii)for the 3rd taxable year in the recovery
				period—
										(I)described in subsection (d)(5)(A)(ii)(I),
				$3,850,
										(II)described in the second sentence of
				subsection (d)(5)(A), $4,800, and
										(III)described in subsection (d)(5)(A)(ii)(II),
				$5,775, and
										(iv)for each succeeding taxable year in the
				recovery period—
										(I)described in subsection (d)(5)(A)(ii)(I),
				$2,325,
										(II)described in the second sentence of
				subsection (d)(5)(A), $2,900, and
										(III)described in subsection (d)(5)(A)(ii)(II),
				$3,475.
										.
						(2)Years after
			 recovery periodSection
			 280F(a)(1)(B)(ii) of such Code is amended to read as follows:
							
								(ii)LimitationThe amount treated as an expense under
				clause (i) for any taxable year shall not exceed for any passenger
				automobile—
									(I)described in subsection (d)(5)(A)(ii)(I),
				$2,325,
									(II)described in the second sentence of
				subsection (d)(5)(A), $2,900, and
									(III)described in subsection (d)(5)(A)(ii)(II),
				$3,475.
									.
						(3)Inflation
			 adjustmentSection 280F(d)(7)
			 of such Code (relating to automobile price inflation adjustment) is
			 amended—
							(A)by striking after 1988 in
			 subparagraph (A) and inserting after 2007, and
							(B)by striking subparagraph (B) and inserting
			 the following new subparagraph:
								
									(B)Automobile
				price inflation adjustmentFor purposes of this paragraph—
										(i)In
				generalThe automobile price
				inflation adjustment for any calendar year is the percentage (if any) by
				which—
											(I)the average wage index for the preceding
				calendar year, exceeds
											(II)the average wage index for 2006.
											(ii)Average wage
				indexThe term average
				wage index means the average wage index published by the Social Security
				Administration.
										.
							(4)Effective
			 dateThe amendments made by
			 this subsection shall apply to property placed in service after the date of the
			 enactment of this Act.
						(c)Expensing
			 limitation for farm vehicles
						(1)In
			 generalParagraph (6) of
			 section 179(b) of the Internal Revenue Code of 1986 (relating to limitations)
			 is amended to read as follows:
							
								(6)Limitation on
				cost taken into account for farm vehiclesThe cost of any vehicle described in
				section 280F(d)(5)(B)(iii) for any taxable year which may be taken into account
				under this section shall not exceed
				$30,000.
								.
						(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to property placed in service after the date of the
			 enactment of this Act.
						
